            Case 2:19-cr-00296-JAD-EJY Document 37 Filed 08/06/20 Page 1 of 4



 1   NICHOLAS M. WOOLDRIDGE
     Nevada State Bar No. 8732
 2
     WOOLDRIDGE LAW, LTD.
 3   400 South 7th Street, 4th Floor
     Las Vegas, NV 89101
 4   Telephone: (702) 330-4645
 5
     Facsimile: (702) 359-8494
     nicholas@wooldridgelawlv.com
 6   Attorney for Defendant
 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                            :   Case No. 2:19-cr-00296-JAD-EJY
11                                                        :
12                  Plaintiff,                            :
                                                          :
13                  v.                                    :      STIPULATION TO
                                                          :      EXTEND PRE-TRIAL MOTION
14
     ARTURO SIGALA SALAZAR,                               :      DEADLINES
15                                                        :
                    Defendant.                            :
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17

18   Trutanich, United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel

19   for the United States of America (hereinafter “the Government”), and Nicholas Wooldridge,
20
     Wooldridge Law Ltd., counsel for Arturo Sigala Salazar (“the Defendant”) (collectively, “the
21
     Parties”), that the pre-trial motions currently ordered to be filed on or before August 7, 2020, be
22

23
     vacated and extended an additional thirty (30) days, as well as the corresponding oppositions and

24   reply deadlines.
25   ///
26
     ///
27
     ///
28



                                                     1
            Case 2:19-cr-00296-JAD-EJY Document 37 Filed 08/06/20 Page 2 of 4



 1          The Stipulation is entered into for the following reasons:
 2
            1.        The additional time requested herein is not sought for purposes of delay, but to
 3
        permit counsel for the defendant to complete his investigation in this case to determine
 4

 5
        whether pre-trial motions will be necessary.

 6          2.        The defendant is incarcerated and does not object to the continuance.
 7          3.        The parties agree to the continuance.
 8
            4.        The additional time requested herein is not sought for purposes of delay, but
 9
        merely to allow counsel for defendant sufficient time within which to be able to effectively
10

11      and complete investigation.

12          5.        Denial of this request for continuance would waste limited judicial resources and
13
        deny counsel for the defendant sufficient time to effectively represent the defendant.
14
            6.        Additionally, denial of this request for continuance could result in a miscarriage
15
        of justice.
16

17      This is the Fourth Stipulation to continue the motion scheduled filed herein.

18
     DATED: August 4, 2020
19

20   WOOLDRIDGE LAW, LTD.                                     NICHOLAS A. TRUTANICH
                                                              U.S. Attorney
21

22
     By__/s/_Nicholas M. Wooldridge                           By_/s/ Supriya Prasad
     NICHOLAS M. WOOLDRIDGE                                   Supriya Prasad
23   Counsel for Defendant                                    Assistant United States Attorney
24

25

26

27

28



                                                       2
             Case 2:19-cr-00296-JAD-EJY Document 37 Filed 08/06/20 Page 3 of 4



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                              :   Case No. 2:19-cr-00296-JAD-EJY
                                                            :
 4                  Plaintiff,                              :
 5
                                                            :
                    v.                                      :      STIPULATION TO
 6                                                          :      EXTEND PRE-TRIAL
                                                                   MOTIONS DEADLINE
 7   ARTURO SIGALA SALAZAR,                                 :
 8                                                          :
                    Defendant.                              :
 9

10
                                           FINDINGS OF FACT
11
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13

14           1.     Counsel for the defendant needs additional time to conduct his investigation in

15   this case in order to determine whether there are any issues that must be litigated and whether
16
     pre-trial motions need to be filed.
17
             2.     The defendant does not object to the continuance.
18
             3.     The parties agree to the continuance.
19

20           4.     The additional time requested herein is not sought for purposes of delay.

21   Denial of this request for continuance would waste limited judicial resources, and deny counsel
22
     for the defendant sufficient time to effectively represent the defendant
23
             5.     Additionally, denial of this request for continuance could result in a miscarriage
24

25
     of justice.

26

27

28



                                                      3
             Case 2:19-cr-00296-JAD-EJY Document 37 Filed 08/06/20 Page 4 of 4



 1                                      CONCLUSIONS OF LAW
 2
             The ends of justice are served by granting said extension.
 3
                                                  ORDER
 4
             IT IS THEREFORE ORDERED that the pretrial motions deadline is reset for
 5

 6   September 11, 2020. Responses are due by September 25, 2020. Replies are due by October 2,

 7   2020.
 8    DATED this 6th day of August, 2020.
 9                                                ____________________________________
                                                  UNITES STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      4
